PETERS, J.
This was an action of debt, founded on a promissory note, in the words and figures following, to-wit:
“ $117 50. Greensboro, Ala., August 1st, 1865. One day after date, I promise to pay W. G. Miller, or bearer, the sum of four hundred and forty-seven dollars and fifty cents, borrowed moqey, with interest from date. Witness my hand and seal, [Rev. stamps, 25 cents.]
“L. Lawson.”
The suit was instituted by Miller against Lawson, in the circuit court of the county of Hale, in this State, on the 3d day of August, 1867, and was finally tried on the 30th day of March, 1869. The cause was submitted to a jury, who found for the plaintiff, Miller, and assessed his damages at one hundred and eighty dollars and eighty-two cents. For this amount the court rendered a judgment, and for costs. From this judgment Lawson appeals to this court.
From a bill of exceptions taken at the trial, it appears that the note in question in this case, on which the suit was founded, was given in renewal of another promissory note, which had been made between the same parties during the late war of rebellion, for a loan of Confederate treasury-notes. It had no other consideration. It was, then, a transaction to give circulation, to what was galled *624“Confederate money;” that is, the treasury-notes issued, by the so-called “Confederate government of America,” for the purpose of supplying the means to that organization to pay its expenses and to carry on the war that it had levied against the United States.
This case is different, in principle, from any other case that has yet been before this court, or, so far as I am informed, before any judicial tribunal of a more general jurisdiction in the Union. This is a transaction simply to give circulation, as currency, to Confederate treasury-notes. In other cases, the transaction has grown out of a sale or purchase of valuable legal property, about which the parties had the fullest right to contract, and the controversy has been, so far as I have been able to comprehend it, one in reference to the medium of payment, — whether this should be enforced, as the parties had agreed, in Confederate treasury-notes or not. Uniformly, I believe, thus far the decisions have been, that, so far as the stipulation to pay in Confederate treasury-notes was concerned, this has been disregarded, and the payment has been compelled to be made in the legal currency of the nation. The principle that underlies these decisions must be, that the agreement to pay in Confederate treasury- notes was wholly void, and therefore might be disregarded. Otherwise, the party who made such a promise undoubtedly had the right to stand upon it, and pay only as he had agreed to pay. It is the essence of a contract, that a party can only be required to perform what he agreed to do — neither more nor less. And as the promissor received a benefit, which he might lawfully receive, he ought, in good conscience and law, to be compelled to pay the reasonable value of the benefit thus obtained, if he held on to it or enjoyed it.— Hale v. Houston, Sims & Co., January term, 1870; Kitchell, Adm’r, v. Jackson, January term, 1870; Thorington v. Smith, 8 Wall. 1; Hitchcock v. Lukens, 8 Por. 333; Cobb v. Cowdery, 40 Vt.; Gelpecke v. City of Dubuque, 1 Wall. 175, 206, at bottom.
The Confederate government, so-called, was an illegal and insurrectionary affair. Its design was treasonable against the United States, It levied open \y§r against *625them. The -currency called Confederate treasury-notes were -bills of credit made, issu ed and circulated to. aid and maintain this illegal organization. They were issued fot an illegal purpose by an illegal authority, and to support and strengthen, and carry on war levied by citizens of the United States against the government of the United States. This war was actually levied and being vigorously prosecuted when these treasury-notes were made and issued, and they were -so made and issued and put in circulation to ■furnish the means to wage this war. Their issuance and •circulation for this purpose was against the public policy of the nation. They were issued for warlike purposes, in •aid of a treasonable war against the Union. They were therefore contraband, illegal and utterly void, from the beginning. And all who contributed to circulate them and .give them currency as money, but contributed to repeat their issuance, and to participate in giving aid and success to an illegal act. The citizen was bound to know that the the authority that issued these notes was illegal and traitorous, and that they were issued and circulated to give aid and comfort to this illegal authority. Being illegal and traitorous in their origin and design, they could not be the basis of .a lawful contract. To affirm such contracts would be to validity and carry out s© much of the purposes and policy of the late Confederate rebellion, as they constituted •a part -of it. It would pro tanto have the effect to enforce the orders of Gen. Van Dorn and iGen. Bates, issued in the time of the late rebellion, .for the same end. During the .late war their issuance was to aid the war, which was an act of treason; and knowingly to circulate them was a participation in that act. Such paper can not be regarded •as legal money, nor the foundation of a legal and valid contract. And the renewal of the note did not take away the illegality of the original transaction. — (Chase, C. J., in Shortridge v. Macon, 16th June, 1867; Paschal’s Ann. Const. United States, p. 211, note 215; 2 Burr’s Trial, pp. 439, 401, 405, et passim; United States v. Fries, Whar. St. Tr. 458; Bollman's Case, 4 Cr. 75; 1 Burr’s Trial, 16; United States v. Greiner, 24 Law. Rep. 92; United States v. Pryor, 3 W. C. C. 234; United States v. Hodges, 2 Wh. Cr. *626Cas. 477; United States v. Michell, 2 Dall. 348; United States v. Hanway, 2 Wall. Jr., C. C. 140; 1 Kent, 137 to 143, and cases cited; Armstrong v. Toler, 11 Wheat. 258; Ocean Ins. Co. v. Polleys, 13 Pet. 157; Kennett v. Chambers, 14 How. 39; Davidson v. Lanier, 4 Wall. 447; Brown v. Tarkington, 3 Wall. 377; Nordlinger v. Vaiden, 2 Am. L. Rep. 188; Bk. of Tennessee v. Union Bk., 2 Am. L. Rep. 346; Ex parte Milner, 16 Am. L. Rep. 371; Avera v. Robertson, 6 Am. L. Reg. 291, notes; The Peterhoff, 5 Wall. 28.
Besides, this is a contract that most clearly comes within the effect of ordinance No. 38 of the convention of 1867. (Pamph. Acts 1868, p. 185, Ordn. 38, § 2.) In a case recently adjudicated in the highest court of the nation, the chief-justice declares : “ But it must be remembered that the whole condition of things in the insurgent States was matter of fact rather than matter of law.” — (8 Wall. 13.) Then the State, upon its restoration to power, might in its sovereign authority declare what such a state of facts, as is shown in this transaction, should amount to, in its courts. Here the transaction was begun within this State by citizens of this State, to be finished within this State. In such a case it has been well said by a recent able writer, on such subjects, that “ each State has, then, by the present weight of authority, the right to determine, for its own citizens and in its own courts, what it will, in respect to a contract which is either made within its sovereignty, or to be performed there.” — 3 Par. Contr. p. 439, and note w, 5th ed., 1866. This is simply what has been done by the ordinance above referred to. And it is, so far as it is constitutional, the law of the State. — Fletcher v. Peck, 6 Cr. 87; Mobile & Ohio R. R. Co. v. The State, 29 Ala. 573.
The contract sued on in this case was then wholly void. The charges asked in the court below, were in conformity with the principles herein laid down, and it was error to refuse them.
The judgment of the circuit court is reversed, and the eause is remanded for a new trial.